Citation Nr: 1524685	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  11-19 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a headache disorder.

2. Entitlement to service connection for a respiratory disorder, to include bronchitis and asthma.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel









INTRODUCTION

The Veteran had active military service from July 1974 to July 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This case was brought before the Board in May 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal again is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for a headache disorder and respiratory disability, diagnosed as asthma.  Unfortunately, another remand, with ensuing delay, is required.

Following the May 2014 remand, the Veteran was provided examinations for both his headaches and asthma.  Both examinations, and the opinions contained therein, are inadequate for the purposes of determining service connection.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  With regards to the Veteran's headaches, the examiner stated that he saw no service treatment records referencing a complaint of headaches in March 1977.  However, the Board notes that service treatment records referencing complaints of headaches are of record, including the March 1977 record.  The examiner also remarked that the medical records show no "convincing evidence" of a headache disorder prior to 1994.  Importantly, the Veteran must not meet a "convincing" burden of proof; rather if the evidence is at least in equipoise, the Veteran's claim is to be granted.  

With respect to the Veteran's asthma claim, the VA examiner found that the Veteran did not suffer from symptoms of asthma in service.  However, it is unclear whether the examiner considered the Veteran's documented complaints of shortness of breath, coughing and chest pain while in service.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the appropriate VA examiner(s) for an addendum opinion regarding the Veteran's headache and respiratory disabilities.  If the examiner determines an additional physical examination would be beneficial, one is to be arranged.  The entire claims file must be provided to the examiner for review.  Following a review of the record, and a physical examination of the Veteran if deemed necessary, the examiner is requested to address the following:  

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current headache disability had its onset or is otherwise etiologically related to his period of active service?

b. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current respiratory disability had its onset or is otherwise etiologically related to his period of active service?  

In offering these opinions, the examiner(s) must specifically comment on the Veteran's in-service symptomatology (headaches, coughing, shortness of breath and chest pain), as well as his assertions of a continuity of symptomatology since service separation.  

A complete rationale must accompany all opinions expressed.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



